United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
DEPARTMENT OF THE AIR FORCE,
GRIFFISS AIR FORCE BASE, Rome, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gustave J. Detraglia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1724
Issued: March 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 15, 2012 appellant, through his attorney, filed a timely appeal of a July 24,
2012 Office of Workers’ Compensation Programs (OWCP) merit decision finding an
overpayment of compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the
case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $19,436.05 because he received retirement benefits from the Social Security
Administration (SSA) and compensation benefits from April 1, 2003 through June 2, 2012;
(2) whether OWCP properly found that he was at fault in the creation of the overpayment; and
(3) whether it properly required repayment of the overpayment in full.

1

5 U.S.C. § 8101 et seq.

On appeal, counsel argued that appellant did not receive SSA benefits for an annuity, but
for his pension and that he properly completed the ambiguous forms provided by OWCP.
FACTUAL HISTORY
On August 20, 1991 appellant, then a 52-year-old electrician filed a traumatic injury
claim alleging that he injured his right knee when standing from a kneeling position in the
performance of duty, on August 15, 1991, OWCP File No. xxxxxx273. He filed a second
traumatic injury knee claim on November 27, 1991, OWCP File No. xxxxxx653. OWCP
accepted appellant’s claim for right knee internal derangement (aggravation of a torn medial
meniscus) on January 6, 1992 and combined both files under OWCP File No. xxxxxx653. By
decision dated February 27, 1995, it reduced his compensation benefits effective March 5, 1995
on the grounds that the position of electrical counter sales representative fairly and reasonably
represented his wage-earning capacity.
Appellant completed and signed a Form EN1032 on December 15, 2002 indicating that
he had not worked for the previous 15 months, was not self-employed and had not received
either retirement benefits or SSA benefits as part of an annuity under the Federal Employees’
Retirement System (FERS). This form stated, “I understand that I must immediately report to
OWCP any improvement in my medical condition, any employment, any change in that status of
claimed dependents, any third[-]party settlement and any change in income from federally
assisted disability or benefit programs.” On January 25, 2005, January 3, 2007, January 7, 2008,
February 4, 2009, March 3, 2010, February 11, 2011 and February 21, 2012 appellant completed
and signed similar EN1032 Forms.
In a letter dated May 29, 2012, OWCP stated that appellant had been receiving SSA
benefits because of his age since April 1, 2003. It stated that SSA had confirmed that a portion
of his SSA benefits are attributable to his years of federal service as an employee under the
FERS retirement program. OWCP noted that the portion of appellant’s SSA benefits attributed
to his federal service requires an offset of his FECA benefits. SSA informed OWCP that
appellant’s current monthly benefit amount was $1,096.60, but if his federal service was not
included he would be entitled to $900.50. OWCP stated, “Therefore, your federal service has
increased your monthly SSA payment by $196.10. This difference of $196.10 is the portion of
SSA benefits amount attributed to federal services and is the amount that must be offset against
your compensation benefits.”
OWCP included a calculation of the retroactive offset requirement and overpayment
providing the appropriate offsets for appellant’s SSA benefits from April 1, 2003 until
June 2, 2012.
OWCP issued a preliminary decision on June 21, 2012 finding that appellant had
received an overpayment in the amount of $19,436.05 because he received retirement benefits
from SSA and compensation benefits under FECA from OWCP for the same period without the
required offset. It determined that the period of the overpayment was April 1, 2003 through
June 2, 2012 and that he was at fault in the creation of the overpayment. OWCP found that
appellant completed the EN1032 Forms indicating that he had not received benefits from SSA,
and failed to provide information which he knew or should have known to be material. It

2

provided him with appeal options and requested that he complete an overpayment recovery
questionnaire and provide supportive financial documentation.
By decision dated July 24, 2012, OWCP finalized the overpayment. It noted that
appellant had not provided any financial information, that he was not entitled to waiver of
recovery of the overpayment and requested repayment of the debt in full.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion
of SSA benefits based on age or death that are attributable to federal service and that, if an
employee receives SSA benefits based on federal service, his or her compensation benefits shall
be reduced by the amount of SSA benefits attributable to his or her federal service.2
OWCP procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply: in disability cases, FECA benefits will be reduced by
SSA benefits paid on the basis of age and attributable to the employee’s federal service.3 The
offset of FECA benefits by SSA benefits attributable to employment under FERS is calculated as
follows: where a claimant has received SSA benefits, OWCP will obtain information from SSA
on the amount of the claimant’s benefits beginning with the date of eligibility to FECA benefits.
SSA will provide the actual amount of SSA benefits received by the claimant/beneficiary. SSA
will also provide a hypothetical SSA benefit computed without the FERS covered earnings.
OWCP will then deduct the hypothetical benefit from the actual benefit to determine the amount
of benefits which are attributable to federal service and that amount will be deducted from FECA
benefits to obtain the amount of compensation payable.4
ANALYSIS -- ISSUE 1
The record establishes that appellant received SSA benefits attributable to his federal
employment under FERS from April 1, 2003 through June 2, 2012. Appellant also received
FECA disability compensation for overlapping periods. SSA records provided the offset
calculations for the entire period from April 1, 2003 through June 2, 2012 in the amount of
$19,436.05. As appellant is not entitled to receive both FECA disability benefits and that portion
of his SSA benefits attributable to his federal employment, the Board finds that OWCP properly
determined that an overpayment in compensation was created.

2

Id. at § 8116(d). See, D.S., Docket No. 12-689 (issued October 10, 2012); G.B., Docket No. 11-1568 (issued
February 15, 2012); see also Janet K. George (Angelos George), 54 ECAB 201 (2002).
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits Chapter 2.1000.4(a) (February 1995);
Chapter 2.1000.4(e)(2) (February 1995); Chapter 2.1000.11 (February 1995); OWCP does not require an election
between FECA benefits and SSA benefits except when they are attributable to the employee’s federal service. See
also R.C., Docket No. 09-2131 (issued April 2, 2010).
4

FECA Bulletin No. 97-09 (issued February 3, 1997). Retirement benefits paid by OPM or SSA can be paid
concurrently with a schedule award without any deduction from FECA benefits.

3

The Board has reviewed OWCP’s calculations of the dual benefits appellant received for
the period April 1, 2003 through June 2, 2012. OWCP properly determined that he received dual
benefits totaling $19,436.05 for this period, thus creating an overpayment of compensation in
that amount.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA5 provides that, where an overpayment of compensation has
been made “because of an error or fact of law,” adjustment shall be made by decreasing later
payments to which an individual is entitled. The only exception to this requirement is a situation
which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of FECA or would be
against equity and good conscience.”6 Accordingly, no waiver of an overpayment is possible if
the claimant is with fault in helping to create the overpayment.
In determining whether an individual is with fault, section 10.320(b) of OWCP’s
regulations7 provides in relevant part:
“An individual is with fault in the creation of an overpayment who:
(1) Made an incorrect statement as to a material fact which the individual
knew or should have known to be incorrect; or
(2) Failed to furnish information which the individual knew or should
have known to be material; or
(3) With respect to the overpaid individual only, accepted a payment
which the individual knew or should have been expected to know was
incorrect.”
ANALYSIS -- ISSUE 2
In this case, OWCP applied the second standard, that appellant failed to furnish
information which the individual knew or should have known to be material and the third
standard that appellant accepted a payment which he knew or should have known to be incorrect.
It stated that he consistently denied receiving benefits from SSA. OWCP further noted that the
EN1032 forms advised appellant that he must immediately report to OWCP any improvement in
his medical condition, any employment, any change in the status of claimed dependents, any
third-party settlement and any change in income from federally assisted disability or benefits
programs.

5

5 U.S.C. § 8101-8193, 8129(a).

6

Id. at § 8129(b).

7

20 C.F.R. § 10.320(b).

4

The Board finds that the evidence in this case establishes that appellant was aware that he
was receiving SSA and FECA benefits simultaneously. However, appellant failed to inform
OWCP that he was receiving SSA benefits on the multiple EN1032 forms he completed.
Counsel contends that the language of the EN1032 forms was ambiguous and that appellant was
not receiving an annuity, but instead a SSA pension. As noted above, the Form EN1032 not only
requests that appellant indicate whether he received an annuity from SSA, but also whether he
had a change in income from any federally assisted benefit program. Based on the clear
language of the forms which appellant knowingly signed, he failed to provide information which
he knew or should have known was material. The Board finds, therefore, that he was at fault in
the creation of the overpayment and is precluded from receiving a waiver.8
LEGAL PRECEDENT -- ISSUE 3
When an overpayment has been made to an individual who is entitled to further
payments, proper adjustment shall be made by decreasing subsequent payments of compensation
having due regard to the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual and any other relevant factors, so as to minimize any
resulting hardship on the individual.9
ANALYSIS -- ISSUE 3
The record reflects that appellant continues to receive wage-loss compensation under
FECA. As noted, appellant failed to submit the requested overpayment recovery questionnaire
or any financial information. In cases were the appropriate financial documentation or
overpayment questionnaire as required by 20 C.F.R. § 10.441 is not submitted, OWCP is unable
to consider financial circumstances. The Board finds that OWCP did not abuse its discretion in
following its regulations and finding that the overpayment was due in full.10
CONCLUSION
The Board finds that OWCP properly found that appellant received an overpayment of
compensation in the amount of $19,436.05 for the period April 1, 2003 through June 2, 2012 and
that he was at fault in the creation of the overpayment, thereby precluding waiver of recovery of
the overpayment. The Board further finds that it did not abuse its discretion in determining that
appellant should repay the overpayment amount in full, as he failed to submit the necessary
financial information from which OWCP could determine an appropriate repayment schedule.

8

D.F., Docket No. 11-1595 (issued February 1, 2012).

9

20 C.F.R. § 10.441(a). See Steven R. Cofrancesco, 57 ECAB 62 (2006).

10

Supra note 8; C.H., Docket No. 09-26 (issued November 17, 2009).

5

ORDER
IT IS HEREBY ORDERED THAT the July 24, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 26, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

